Citation Nr: 0528886	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  04-38 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel




INTRODUCTION

The veteran had active service from January 1969 to October 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from November 2002 and February 2003 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran timely disagreed with the denials of service 
connection for Hepatitis C in November 2002 and February 
2003. The RO issued a Statement of the Case (SOC) in 
September 2004, and the veteran thereafter submitted a timely 
substantive appeal that was received in September 2004.  A 
substantive appeal was not received regarding an increased 
evaluation for post-traumatic stress disorder (PTSD) which 
the veteran previously disagreed with that emanated from a 
February 2003 rating.    

Pursuant to a September 2005 motion and the Board's granting 
thereof in October 2005, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has appealed the claim of service connection for 
Hepatitis C.  Received at the RO in June 2005 was a statement 
from a private physician, dated in May 2005.  The May 2005 
private physician's statement is pertinent evidence with 
content that differs from previous clinical information 
provided by the physician.  The evidence is not duplicative, 
it was not considered in a rating decision or supplemental 
statement of the case by the RO, and was received prior to 
certification of the case to the Board.  

The provisions of 38 C.F.R. § 19.31 require that a 
Supplemental Statement of the Case be furnished to an 
appellant when the agency of original jurisdiction receives 
additional pertinent evidence after a Statement of the Case 
or the most recent Supplemental Statement of the Case has 
been issued and before the appeal certified and transferred 
to the Board. 

The Board is acutely aware of the circumstances involved in 
this case.  However, due process requires consideration of 
this evidence by the RO prior to adjudication by the Board. 
In this regard, the RO should consider the May 2005 private 
physician's statement and issue a supplemental statement of 
the case pursuant to 38 C.F.R. § 19.31.  

In consideration of the foregoing, this case is REMANDED for 
the following:

The RO should readjudicate the claim 
for service connection for hepatitis 
C, taking into account evidence 
received since the November 2004 
SSOC. If either claim remains 
denied, the RO should issue a SSOC 
to the veteran and his 
representative. They should be given 
an opportunity to respond before the 
case is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


